 

Exhibit 10.3

 

[gaunaoovdxuh000001.jpg]

Amplify Energy Corp.

500 Dallas Street, Suite 1600

Houston, TX 77002

 

(713) 490-8900

 

 

 

April 27, 2018

 

William J. Scarff

500 Dallas Street, Suite 1600

Houston, Texas 77002

 

 

Dear Mr. Scarff:

 

This letter agreement (together with Appendixes A and B hereto, the “Agreement”)
sets forth our mutual understanding concerning your retirement from Amplify
Energy Corp., a Delaware corporation (the “Company”). To accept the Agreement,
you must sign and return a copy of the Agreement to the Company at the address
indicated in Section 9(f)(iv)(C) below, by no later than May 1, 2018 (the date
on which you actually execute the Agreement, the “Effective Date”).

 

1.Chief Executive Officer Transition and Retirement.

 

(a)With great thanks for your valuable contributions to the Company to date, we
hereby acknowledge your intent to retire from your position as the Company’s
Chief Executive Officer effective as of the earlier of (i) May 17, 2018 (or a
later mutually agreed date) and (ii) the date on which a successor is appointed
as Chief Executive Officer (such earlier date, the “Retirement Date”). Your
employment and all positions you held with the Company and its subsidiaries and
affiliates (collectively, the “Company Group”) will terminate in all capacities
as of the Retirement Date; provided that you will continue to serve as a member
of the Company’s Board of Directors until May 17, 2018. You agree to execute
such additional documents as reasonably requested by the Company to evidence the
foregoing.

 

(b)During the period beginning on the Effective Date and ending on the
Retirement Date, you will (i) continue to receive your base salary at the rate
currently in effect, paid in accordance with the Company’s regular payroll
practices, and (ii) remain eligible to participate in the Company’s retirement
and health and welfare plans in accordance with the terms and conditions of such
plans.

 

2.Consideration.  You acknowledge that: (a) the Retirement Payments (as defined
in Section 3) constitute full settlement of all of your rights under the
Agreement and in connection with your separation from the Company, (b) except as
otherwise provided specifically in the Agreement, you have no entitlement under
any other severance, change in control, equity incentive or similar agreement
with, or arrangement maintained by, any member of the Company Group, and

 

--------------------------------------------------------------------------------

 

(c) except as otherwise provided specifically in the Agreement, the Company does
not and will not have any other liability or obligation to you by reason of the
termination of your employment with the Company Group. You further acknowledge
that, in the absence of the Effective Date and the Re-Execution Effective Date
(as defined in Appendix A), the Retirement Payments would not otherwise be due
to you.

 

3.Retirement Payments. In consideration of the covenants set forth herein and
the Effective Date and the Re-Execution Effective Date, the Company will provide
you with the following payments and benefits (collectively, the “Retirement
Payments”):

 

(a)an aggregate amount of $3,000,000 (the “Severance”), less all applicable
withholdings and authorized or required deductions, which will be paid to you in
installments, with the first installment of $1,500,000 paid on the sixtieth
(60th) calendar day following the Retirement Date (provided that the
Re-Execution Effective Date occurs), and the remaining

$1,500,000 paid in installments of $375,000 on each of the three, four, five and
six month anniversaries of the Retirement Date;

 

(b)to the extent you timely elect COBRA continuation coverage under the
Company’s group insurance plans, the Company will reimburse you for the amount
of COBRA continuation premiums (less required co-pay) until the earlier of (i)
12 months following the Retirement Date and (ii) such time as you are no longer
eligible for COBRA continuation coverage (with you being required to notify the
Company within one week after becoming eligible for group medical coverage from
another employer);

 

(c)the Company will reimburse you for (i) financial counseling services for 12
months following the Retirement Date, subject to a maximum benefit of $30,000,
and (ii) outplacement counseling services for 12 months following the Retirement
Date, subject to a maximum benefit of $30,000. You will be responsible for
selecting any financial counseling advisors and any outplacement services
providers;

 

(d)the option to purchase 125,854 shares of the Company’s Common Stock that was
granted to you under the Company’s Management Incentive Plan and the Stock
Option Award Agreement thereunder, dated as of May 4, 2017 (the “Option
Agreement”), will fully vest on the Retirement Date and will remain exercisable
until it expires on the second anniversary of the Retirement Date;

 

(e)at your election as indicated on the signature page hereto (provided that the
Re-Execution Effective Date occurs), either (i) a cash payment of $296,594, less
all applicable withholdings and authorized or required deductions, or (ii)
41,951 shares of the Company’s Common Stock, paid or delivered, as applicable,
on the sixtieth (60th) calendar day following the Retirement Date; provided that
such shares, if applicable, may not be sold, assigned, conveyed, gifted,
pledged, hypothecated or otherwise transferred in any manner, other than by will
or the laws of descent or distribution, prior to the third anniversary of the
Retirement Date; and

 

 

2

--------------------------------------------------------------------------------

 

(f)in the event that a Change of Control (as defined in the Company’s Management
Incentive Plan) occurs on or prior to October 27, 2018, the 83,903 shares of the
Company’s Common Stock covered by the award of restricted stock units granted to
you under the Company’s Management Incentive Plan and the Restricted Stock Unit
Award Agreement thereunder, dated as of May 4, 2017 (the “RSU Agreement”), that
were scheduled to vest in installments of 41,951 shares on May 4, 2019 and
41,952 shares on May 4, 2020 will immediately be 100% vested. This arrangement
supersedes Section 2(c) of the RSU Agreement, which would provide for immediate
forfeiture of the unvested restricted stock units upon the Retirement Date.

 

For clarity, you will not be eligible to vest in the 41,951 shares covered by
the RSU Agreement that were scheduled to vest on May 4, 2018, and the 83,903
shares covered by the RSU Agreement that were scheduled to vest in installments
on May 4 of 2019 and 2020 will only become vested in the event that a Change of
Control occurs on or prior to October 27, 2018.

 

Notwithstanding the foregoing, if the Re-Execution Effective Date does not
occur, you will automatically and without further action forfeit your right to
the Severance (but you will retain your right to the Retirement Payments other
than the Severance, subject to the terms set forth in the Agreement, and the
release of non-ADEA Claims set forth in Section 9(a) will remain in full force
and effect).

 

4.No Other Compensation or Benefits. Except for compensation and benefits you
earned through the Retirement Date (to be paid to you in accordance with the
Company’s policies), as otherwise specifically provided herein, or as required
for COBRA coverage under Section 4980B(f) of the Internal Revenue Code of 1986,
as amended, you will not be entitled to any compensation or benefits or to
participate in any benefit programs or arrangements of the Company Group after
the Retirement Date. Additional information regarding COBRA coverage will be
provided to you separately.

 

5.Return of Property.  You confirm that, on or prior to the Retirement Date, you
will have returned to the Company all property of the Company Group in your
possession and all property made available to you in connection with your
employment with the Company Group, including, without limitation, any and all
Company Group credit cards, keys, security access codes, work-related passwords,
records, manuals, customer lists, notebooks, computers, computer programs and
files, papers, electronically stored information and documents kept or made by
you in connection with your employment with the Company Group.

 

6.Non-Disparagement. You agree to refrain from making or causing to be made, any
intentional statement, oral or written, for the purpose of causing, or that
reasonably may be expected to cause, any material harm to the Company Group’s
business, business relationships, operations, goodwill or reputation.

 

7.Cooperation. You acknowledge that because of your position with the Company,
you may possess information that may be relevant to or discoverable in
connection with claims, litigation or judicial, arbitral or investigative
proceedings initiated by a private party or by a regulator, governmental entity,
or self-regulatory organization, that relates to or arises from matters with
which you were involved during your employment with the Company, or that concern
matters of which you have information or knowledge (collectively, a
“Proceeding”). You agree that you

 

3

--------------------------------------------------------------------------------

 

will testify truthfully in connection with any such Proceeding. Except as
provided in Section 11, you agree that you will cooperate with the Company in
connection with every such Proceeding, and that your duty of cooperation will
include an obligation to meet with the Company representatives and/or counsel
concerning all such Proceedings for such purposes, and at such times and places,
as the Company reasonably requests on reasonable prior notice and during normal
business hours, and to appear for deposition and/or testimony upon the Company’s
request and without a subpoena. The Company will reimburse you for reasonable
out-of-pocket expenses that you incur in honoring your obligation of cooperation
under this Section 7.

 

8.Breach of Agreement. If you violate any provisions of the Agreement or the
Restrictive Covenant Agreement (as defined in Section 9(h)), no further
Retirement Payments will be due to you, and you will be required to promptly
repay to the Company any of the Retirement Payments previously paid to you.

 

9.Release.

 

(a)General Release.  In consideration of the Retirement Payments provided to you
under the Agreement, you, and each of your heirs, executors, administrators,
representatives, agents, successors and assigns (collectively, the “Releasors”)
hereby irrevocably and unconditionally release and forever discharge the Company
Group and its parent, and each of their subsidiaries, affiliates and joint
venture partners, and all of their past and present directors, officers,
employees, consultants, founders, owners, shareholders, representatives,
members, attorneys, partners, insurers, benefit plans and agents, and all of
their predecessors, successors and assigns (collectively, the “Releasees”) from
any and all claims, actions, causes of action, suits, controversies,
cross-claims, counter-claims, rights, judgments, obligations, compensatory
damages, liquidated damages, punitive or exemplary damages, any other damages,
demands, accountings, debts, claims for costs and attorneys’ fees, losses or
liabilities of whatever kind or character in law and in equity and any other
liabilities, known or unknown, suspected or unsuspected of any nature whatsoever
(collectively, “Claims”), including, without limitation, any Claims under Title
VII of the Civil Rights Act, as amended, the Americans with Disabilities Act, as
amended, the Family and Medical Leave Act, as amended, the Equal Pay Act, as
amended, the Employee Retirement Income Security Act, as amended, the Civil
Rights Act of 1991, as amended, the Worker Adjustment and Retraining
Notification Act, as amended, and any other Claims under any federal, state,
local or foreign law, act, statute, code, order, judgment, injunction, ruling,
decree, writ, ordinance or regulation arising from or in any way related to (i)
your employment with the Company Group or the termination of such employment, at
any time prior to the Effective Date and/or the Reaffirmation Date (as
applicable), (ii) any agreement entered into as part of your employment with the
Company Group with any of the Releasees, and/or (iii) any awards, policies,
plans, programs or practices of any of the Releasees that may apply to you or in
which you may participate; provided, however, that the release set forth in this
Section 9(a) will not apply to the obligations of the Company under the
Agreement. The Releasors further agree that the Retirement Payments will be in
full satisfaction of any and all Claims for payments or benefits, whether
express or implied, that the Releasors may have against the Releasees arising
out of your employment with the Company Group and the termination thereof. This
Section 9(a) does not apply to any Claims that the Releasors may have as of the
Effective Date arising under the Age Discrimination in Employment Act of 1967,
as amended by the Older Workers Benefit Protection Act of 1990, as amended, and
the applicable rules and regulations promulgated thereunder (“ADEA”). Claims
arising under ADEA are addressed in Section 9(f) of the Agreement.

 

4

--------------------------------------------------------------------------------

 

(b)You understand that you may later discover claims or facts that may be
different than, or in addition to, those which you now know or believe to exist
with regards to the subject matter of the Agreement and the releases in this
Section 9, and which, if known at the time of executing the Agreement, may have
materially affected the Agreement or your decision to enter into it. You hereby
waive any right or claim that might arise as a result of such different or
additional claims or facts.

 

(c)The Agreement is not intended to bar or affect (i) any Claims that may not be
waived by private agreement under applicable law, such as claims for workers’
compensation or unemployment insurance benefits, or (ii) vested rights under the
Company’s 401(k) or pension plan.

 

(d)Nothing in the Agreement is intended to prohibit or restrict your right to
file a charge with, or participate in a charge by, the Equal Employment
Opportunity Commission or any other local, state, or federal administrative body
or government agency; provided, however, that you hereby waive the right to
recover any monetary damages or other relief against any Releasee to the fullest
extent permitted by law, excepting any benefit or remedy to which you are or
become entitled to pursuant to Section 922 of the Dodd-Frank Wall Street Reform
and Consumer Protection Act.

 

(e)You represent that you have made no assignment or transfer of any right or
Claim covered by this Section 9 and that you further agree that you are not
aware of any such right or Claim covered by this Section 9.

 

(f)Specific Release of ADEA Claims. As of the Re-Execution Effective Date (as
defined in Appendix A), you acknowledge and agree that you are hereby waiving
and releasing any age Claims or rights you may have under ADEA through the
Reaffirmation Date. In connection with this ADEA release, you agree that (i) you
are hereby entering into this waiver and release knowingly and voluntarily, (ii)
this ADEA release does not apply to any rights or Claims that may arise under
ADEA after the Reaffirmation Date, (iii) the consideration given for this
release of ADEA Claims is in addition to anything of value to which you were
already entitled, and (iv) you have been advised by this writing that:

 

(A)you should consult with an attorney prior to executing the Agreement;

 

(B)you have until June 12, 2018, which is at least forty-five (45) days

after receipt of the Agreement, to consider whether to re-execute it, by signing
the Reaffirmation Page set forth on Appendix A, and release any age Claim under
ADEA following the Retirement Date; provided, however, that the Agreement may
not be reaffirmed by you prior to the Retirement Date. If you choose to
re-execute the Agreement before June 12, 2018, you do so knowingly and
voluntarily;

 

(C)you have seven (7) days following your re-execution of the Agreement to
revoke the portion of the release applicable to ADEA Claims set forth in Section
9(f) by notifying the Company of this fact, in writing, within such seven (7)
day period, at 500 Dallas Street, Suite 1600, Houston, Texas 77002, attention:
Kim Evans, Vice President, Human Resources & Administration; and

 

 

5

--------------------------------------------------------------------------------

 

(D)in accordance with the requirements of ADEA, you were provided with
information, appended hereto as Appendix B, regarding (i) the job title and age
of each employee in an affected job classification or organizational unit whose
employment is being terminated on the date hereof or in proximity thereto and
(ii) the job title and age of each employee in such affected job classification
or organizational unit who is not being terminated on the date hereof or in
proximity hereto.

 

(g)Representation.  You hereby represent that you have not instituted, assisted
or otherwise participated in connection with, any action, complaint, claim,
charge, grievance, arbitration,  lawsuit, or administrative agency proceeding,
or action at law or otherwise against any of the Releasees. You understand that
the release of Claims contained in the Agreement extends to all of the
aforementioned Claims and potential Claims which arose on or before the
Effective Date and the Reaffirmation Date (as applicable), whether now known or
unknown, suspected or unsuspected, and that this constitutes an essential term
of the Agreement. You further understand and acknowledge the significance and
consequences of the Agreement and of each specific release and waiver, and
expressly consent that the Agreement shall be given full force and effect to
each and all of its express terms and provisions, including those relating to
unknown and uncompensated Claims, if any, as well as those relating to any other
Claims specified herein. You hereby waive any right or Claim that you may have
to employment, reinstatement or re-employment with the Company Group.

 

(h)Indemnification; D&O Insurance. The Agreement does not impair or terminate
any rights you have to indemnification under the Company Group’s organizational
documents, applicable law or the Company Group’s Directors’ and Officers’
liability insurance policy as in effect from time to time.  For six (6) years
after the Effective Date, the Company will provide you with coverage under a
Directors’ and Officers’ liability insurance policy on the same basis, if any,
as the Company provides coverage to its then current directors and officers.

 

10.Restrictive Covenants. You acknowledge that you have entered into a
Restrictive Covenant Agreement with the Company, dated as of May 4, 2017 (the
“Restrictive Covenant Agreement”), and that the obligations applicable to you
under the Restrictive Covenant Agreement, including without limitation the
non-competition, non-solicitation and confidentiality covenants contained
therein, will remain in full force and effect following the Retirement Date in
accordance with their terms and will not be superseded by the terms of the
Agreement.

 

11.Employee Protections. (a) You have the right under federal law to certain
protections for cooperating with or reporting legal violations to the Securities
and Exchange Commission (the “SEC”) and/or its Office of the Whistleblower, as
well as certain other governmental entities and self-regulatory organizations.
As such, nothing in the Agreement or otherwise prohibits or limits you from
disclosing the Agreement to, or from cooperating with or reporting violations to
or initiating communications with, the SEC or any other such governmental entity
or self-regulatory organization, and you may do so without notifying the
Company. No member of the Company Group may retaliate against you for any of
these activities, and nothing in the Agreement or otherwise requires you to
waive any monetary award or other payment that you might become entitled to from
the SEC or any other governmental entity or self-regulatory organization.
Moreover, nothing in the Agreement or otherwise prohibits you from notifying the
Company that you are going to make a report or disclosure to law enforcement.

 

 

6

--------------------------------------------------------------------------------

 

(b)Notwithstanding anything to the contrary in the Agreement or otherwise, as
provided for in the Defend Trade Secrets Act of 2016 (18 U.S.C. § 1833(b)), you
will not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that (i) is made (A) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney, and (B) solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. Without limiting the foregoing, if you file a lawsuit for
retaliation by the Company for reporting a suspected violation of law,

you may disclose the trade secret to your attorney and use the trade secret
information in the court proceeding, if you (x) file any document containing the
trade secret under seal, and (y) do not disclose the trade secret, except
pursuant to court order.

 

12.Miscellaneous.

 

(a)Entire Agreement. Except for the Restrictive Covenant Agreement, the Option
Agreement (as modified by Section 3(d)) and the RSU Agreement (as modified by
Section 3(f)), the Agreement sets forth the entire agreement and understanding
of the parties hereto with respect to the matters covered hereby and supersedes
and replaces any express or implied, written or oral, prior agreement, plan or
arrangement with respect to the terms of your employment with the Company Group
and the termination thereof which you may have had with the Company Group,
including without limitation the following agreements entered into between you
and the Company: the Severance Agreement, dated as of May 4, 2017, and the
Change of Control Agreement, dated as of May 4, 2016, as amended as of May 4,
2017 (the “CoC Agreement”), each of which shall hereafter be null and void in
their entirety. For clarity, if a Change of Control (as defined in the CoC
Agreement) occurs within six months following the Retirement Date, you will not
be entitled to any payments under the CoC Agreement or otherwise, except to the
extent set forth in Section 3(f). The Agreement may be amended only by a written
document signed by an authorized representative of the Company and you.

 

(b)Withholding Taxes. The Retirement Payments will be reduced by any applicable
withholding taxes.

 

(c)Waiver. The failure of either party to the Agreement to enforce any of its
terms, provisions or covenants will not be construed as a waiver of the same or
of the right of such party to enforce the same. Waiver by either party hereto of
any breach or default by the other party of any term or provision of the
Agreement will not operate as a waiver of any other breach or default.

 

(d)Severability. In the event that any provision of the Agreement is held to be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remainder of the Agreement will not in any way be affected or impaired
thereby. If any provision of the Agreement is held to be excessively broad as to
duration, activity or subject, such provision will be construed by limiting and
reducing it so as to be enforceable to the maximum extent allowed by applicable
law.

 

 

7

--------------------------------------------------------------------------------

 

(e)Counterparts. The Agreement may be executed in one or more counterparts,
which together will constitute one and the same agreement. A faxed or PDF
signature shall operate the same as an original signature and shall be
considered to have the same binding legal effect as if it were the original
signed version of the Agreement delivered in person.

 

(f)Successors and Assigns. You shall not assign any rights, or delegate or
subcontract any obligations, under the Agreement. The Company may freely assign
all rights and obligations of the Agreement to any affiliate or successor
(including a purchaser of any assets of the Company).

 

(g)Governing Law; Jury Trial. The Agreement will be governed by, and construed
in accordance with, the laws of the State of Delaware, without giving effect to
the conflicts of laws principles thereof. YOU EXPRESSLY WAIVE THE RIGHT TO TRIAL
BY JURY IN ANY ACTION OR PROCEEDING RELATING TO OR ARISING IN ANY WAY FROM THE
AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.

 

(h)No Admission of Wrongdoing. Neither the Agreement, nor the furnishing of the
consideration for the Agreement, shall be deemed or construed at any time to be
an admission by the parties of any improper or unlawful conduct, and all of the
parties expressly deny any improper or unlawful conduct.

 

(i)Third-Party Beneficiaries. You acknowledge and agree that all Releasees are
third-party beneficiaries of the Agreement and have the right to enforce the
Agreement.

 

 

 

 

 

 

[Signature page follows]

 

 

8

--------------------------------------------------------------------------------

 

 

 

AMPLIFY ENERGY CORP.

 

 

 

 

 

 

 

By:

/s/ ERIC M. WILLIS

 

Name: 

ERIC M. WILLIS

 

Title:

Vice President and General Counsel

 

YOU HEREBY ACKNOWLEDGE THAT YOU HAVE READ THE AGREEMENT, THAT YOU FULLY KNOW,
UNDERSTAND AND APPRECIATE ITS CONTENTS, AND THAT YOU HEREBY ENTER INTO THE
AGREEMENT VOLUNTARILY AND OF YOUR OWN FREE WILL.

 

ACCEPTED AND AGREED:

 

/s/ William J Scarff

William J Scarff

 

Date:  April 27, 2018

 

 

 

Pursuant  to Section 3(e) of the Agreement, indicate, whether you  elect
to  receive payment  in  cash or shares of the Company’s Common Stock:

☒  Cash payment of $296,594.

☐  41,951 shares of the Company’s Common Stock.

 

 

 

 

 

 

 

[Signature page to Retirement Agreement]

 